DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3 and 4 are cancelled. Claims 1 and 5 are independent claims. Claim 5-7 are withdrawn. Claims 1 and 2 are amended. Claims1 and 2 are currently examined on the merits.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The word “means” may be substituted by a term that serves as a generic placeholder and still invoke 112(f) paragraph. The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 recites “a connection part connecting the heat shield and the graphite crucible”. Per the specification, “a connection part” has no corresponding structure associated with it. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “low-emissivity,” and the claim also recites ”emissivity<0.3” and “shielding films…includes molybdenum or tungsten” which are the narrower statement of the limitation; claim 1 recites the broad recitation “low-emissivity,” and ”emissivity <0.3,” and the claim also recites “shielding films…includes molybdenum or tungsten” which are the narrower statement of the limitation. It is apparent that molybdenum or tungsten has a certain specific emissivity because if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites “a connection part” for “connecting the heat shield and the graphite crucible”, but there is no corresponding structure in the specification could be identified as the “connection part”. Claim elements “a connection part” for “connecting the heat shield and the graphite crucible” that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fu Shinrin (JP 2014080302 A, machine translation, “Fu”) in view of Baek et al (KR 2011109601 A, machine translation, “Baek”) and Zuo et al (CN 105088332 A, machine translation, “Zuo”).
Regarding claim 1, Fu (entire document) teaches a heat shield device for a single crystal ingot growth device comprising: a crucible 3 containing a silicon melt M (figs 1, 2, 4, 5 and 10, abstract, 0015-0018, 0027-0031); a graphite susceptor 2 (graphite crucible) surrounding the crucible 3 (figs 1, 2, 4, 5 and 10, 0015); a heat shielding ring 10 (heat shield) that surrounds a central lower portion of the graphite crucible 2 and is spaced apart from the graphite crucible 2 by a predetermined distance (figs 1, 2, 4, 5, abstract, 0020-0025); and a supporting rod 15 (connection part) connecting the heat shield (ring) and the graphite crucible 2 (fig 2, 0022).
Fu teaches the heat shield as addressed above, and further teaches the heat shield made of carbon felt (0021, 0025 and 0043), but does not explicitly teach a low-emissivity (emissivity<0.3) material. However it is a known practice that both carbon felt and molybdenum can be used for forming a heat shield as taught by Baek (0031), e.g. carbon felt and molybdenum are functional equivalents. It is well established that Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fu as suggested by Baek as an alternative material for forming a heat shield in order to provide suitable condition for growing a crystal. The material molybdenum is the same as the heat shield material as disclosed in the instant specification (for example [0052] and [0053] of instant PGPUB US 2021/0355600 A1, meeting the instantly claimed heat shield made of low emissivity material. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II. Further, it is well-settled that the selection of a known material based on its suitability for its intended supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Fu/Baek teaches the heat shield device made of molybdenum as addressed above, but does not explicitly teach that the heat shield includes a plurality of heat shielding films overlapping each other and each of the heat shielding films has a thickness of 2~3mm and includes molybdenum or tungsten. However Zuo (entire document) teaches an insulating structure (heat shield device), wherein the insulating structure (heat shield device) includes a plurality of molybdenum layers (films) overlapping each other, and each of the molybdenum layers has a thickness of 0.3 to 2 mm (abstract and claims 1-3), overlapping the instantly claimed thickness range of molybdenum films; overlapping ranges are prima facie obvious. (MPEP 2144.05 I).  Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fu/Baek per teachings of Zuo in order to provide suitable heat field conditions for producing crystals with high quality (Zuo abstract).
Regarding claim 2, Fu/Baek/Zuo teaches a side heater heating a side surface of the crucible (Fu figs 1-5, abstract).
Response to Arguments
Applicant's arguments filed 11/19/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above.
Applicant’s arguments about the rejection to the reciting “a connecting part” under 35 U.S.C. §112 have been considered, but not found persuasive. It is noted that “a connecting part” is a typo of “a connection part” in last office action. However,  changing “a connecting part” into “a connection part” does not affect the rejection, and the typo is corrected as provided above; the rejection is maintained even if “a connection part” is recited because claim element “a connection part” for “connecting the heat shield and the graphite crucible” that invoke 35 U.S.C. 112, sixth paragraph. However there is no corresponding structure in the specification could be identified as the “connection part”, and the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714